Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated October 3, 2014 JPMorgan ETF Efficiente 5 Index Historical Weightings J.P. Morgan ETF Efficiente 5 Index (the “Index”) Weightings – Jan 2014 to Present SPY IWM EFA TLT LQD HYG EEM EMB GSG GLD IYR TIP Cash October 20% 0% 0% 20% 20% 0% 0% 20% 0% 0% 20% 0% 0% September 15% 0% 0% 20% 20% 0% 20% 5% 0% 0% 20% 0% 0% August 20% 0% 0% 20% 15% 0% 20% 5% 0% 0% 20% 0% 0% July 20% 0% 5% 20% 5% 0% 20% 5% 0% 0% 20% 0% 0% June 20% 0% 5% 20% 15% 0% 0% 20% 0% 0% 20% 0% 0% May 20% 0% 5% 20% 20% 10% 0% 0% 10% 0% 15% 0% 0% April 20% 0% 0% 15% 15% 20% 0% 20% 0% 0% 10% 0% 0% March 20% 10% 0% 10% 20% 20% 0% 0% 0% 0% 0% 20% 0% February 20% 10% 0% 10% 20% 20% 0% 0% 0% 0% 0% 0% 20% January 15% 5% 20% 0% 0% 20% 0% 0% 0% 0% 0% 0% 40% Please see the Glossary on the last page for definitions related to these exchange traded fund tickers. Please see key risks on the last page for additional information. Source: J.P. Morgan. The levels of the Index reflect the performance of the index components above a cash index and incorporate a daily adjustment factor of 0.50% per annum. Historical allocations: Represents the monthly allocations of each ETF to the Index based on the actual historical allocations of the ETFs to the Index from October 29, 2010 through September 30, 2014. Past allocations to exchange traded funds are not indicative of actual weights that would be assigned to the ETFs during the term of your investment. 1 JPMorgan ETF Efficiente 5 Index Historical
